Motion for prohibition order denied, without costs. The issuance of a prohibition order is justified only by extreme necessity when the grievance cannot be redressed by ordinary proceedings at law in equity, or by appeal. (People ex rel. Livingston v. Wyatt, 186 N. Y. 383.) The court at Trial Term has the power and jurisdiction *833to determine the validity of the defense set up in the libel suit, as to whether or not the defendant in that suit was performing a legislative duty in sending the telegram, the subject of complaint, and also to determine whether the defendant was entitled to immunity under article 3, section 12, of the Constitution. Kelly, P. J., Jayeox, Manning, Kelby and Kapper, JJ., concur.